DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT reference WO 2016/001167 A1 (sited on IDS) (English translation of PCT reference is available on Google Patents).
Regarding claim 11, PCT reference discloses an interior component (11) for a motor vehicle (1), for covering a region of the motor vehicle (1), having main body comprising a visible surface (15), wherein the visible surface (15) has a first surface region (17) and a second surface region (19), wherein the first surface region (17) is designed as a high-gloss region, wherein the first surface region (19) are formed on the same side of the interior component (11), the second surface region (19) is designed as a light scattering region (“matte”) for scattering beam of light (See Abstract).
However, PCT reference does not show wherein the first surface region has an area that is greater than an area of the second surface region. 
Regarding claim 11, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the interior component for covering a region of a motor vehicle of PCT reference with the first surface region has an area that is greater than an area of the second surface region is a matter of design choice. 





	


The features of dependent claims 12, 15, 18-19, and 26-28 are merely a selection of obvious possibilities which a person skilled in the art seeking to solve the stated problem would select, according to the circumstance, without exercising inventive skills.
Regarding claims 13 and 28, PCT reference discloses the interior component (11) wherein the second surface region (19) has a micro structure (a matte surface as a micro structure).
Regarding claims 14 and 17, PCT reference discloses the interior component (11), wherein a “transition zone (third surface as claimed in application) between a second, grained surface area (19) and a first, shiny surface region (17) may advantageously be arranged a scar transition region in which the grain gradually expires to a visually and hepatically particularly harmonious” (taken from PCT reference). 
Regarding claim 16, PCT reference discloses the interior component (11) according to claim 11, the interior component is formed as an instrument carrier to receive display elements (see claim 6).
	Regarding claim 20, PCT reference discloses a motor vehicle, comprising a driver's seat (well known in the art that vehicles have driver's seat); and at least one interior component (11) according to claim 11, wherein the interior component cover a region of the motor vehicle (see Abstract and claim 1).

Regarding claim 21, PCT reference discloses the motor vehicle according to claim 20, wherein a first partial region of the second surface region (19) is arranged inside the motor vehicle in such a way that beam of light striking the first partial region of the second surface region (19) from the outside through a window of the motor vehicle would be reflected in a direction towards a headrest of the driver seat if the second surface region (19) were designed as a high-gross region (this condition is always fulfilled if the position and size of the window and the direction of the beam of light can be selected freely).
	Regarding claims 22 and 23, PCT reference discloses the motor vehicle, wherein the second partial region of the second surface region is arranged inside the motor vehicle in such a way that a beam of light emitted by an display lamp of the motor vehicle striking the second partial region of the second surface region would be reflected in a direction towards a headrest of the driver's seat if the second surface region were designed as a high-gloss region (this condition is likewise always fulfilled in the position of the display lamp can be selected freely).
Regarding claim 24, PCT reference discloses a method for producing an interior component (11) of a motor vehicle (1), for covering a region of the motor vehicle (1), the method comprising the steps of: providing a closed injection mold having a cavity for producing the interior component comprising: a main body comprising a visible surface (15), wherein the visible surface (15) has a first surface region (17) and a second surface region (19), wherein the first surface region (17) is designed as a high-gloss region, wherein the first surface region (19) are formed on the same side of the interior component (11), the second surface region (19) is designed as a light scattering region (“matte”) for scattering beam of light (see Abstract), where in the cavity of the mold has a first internal surface for producing the first surface and a second internal surface for producing the second surface; injecting a plasticized injection-molding material into the cavity; curing the injection-molding material; opening the injection mold; and removing the interior component from the injection mold. PCT reference discloses in Molding Labeling (IML) is an injection molding process wherein the decoration of the plastic part, using a label, is produced during the plastic injection process.
However, PCT reference does not show wherein the first surface region has an area that is greater than an area of the second surface region. 
Regarding claim 24, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the interior component for covering a region of a motor vehicle of PCT reference with the first surface region has an area that is greater than an area of the second surface region is a matter of design choice. 
Regarding claim 25, PCT reference discloses an interior component (11) for a motor vehicle (1), for covering a region of the motor vehicle (1), having main body comprising a visible surface (15), wherein the visible surface (15) has a first surface region (17) and a second surface region (19), wherein the first surface region (17) is designed as a high-gloss region, wherein the first surface region, (19) are formed on the same side of the interior component (11), the second surface region (19) is designed as a light scattering region (“matte”) for scattering beam of light (See Abstract), wherein “a transition zone (third surface as claimed in the application) between a second, grained surface area (19) and a first, shiny surface region (17) may advantageously be arranged a scar transition region in which the grain gradually expires to a visually and hepatically particularly harmonious” (taken from reference).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The cited references show several other interior components for covering a region of a motor vehicle similar to that of the current invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive.
Regarding claims 11 and 24, “first surface region has an area that is greater than an area of the second surface regions” is a matter of design choice.
Regarding 25, PCT reference mentions “a transition zone (third surface as claimed in the application) between a second, grained surface area (19) and a first, shiny surface region (17) may advantageously be arranged a scar transition region in which the grain gradually expires to a visually and hepatically particularly harmonious” (taken from reference). The third surface is a transition zone between the first surface region and the second surface region. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612